Citation Nr: 0735603	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-06 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a 
hysterectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from January 1976 to November 
1982.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 decision by 
the RO which, in part, denied service connection for 
residuals of a hysterectomy.  In May 2006, a hearing was held 
at the RO before the undersigned acting Veterans Law Judge.  

In September 2006, the Board promulgated a decision which 
denied service connection for residuals of a hysterectomy, 
and the veteran appealed to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  In 
April 2007, the Court granted the Secretary of Veterans 
Affairs Motion to vacate and remand the September 2006 Board 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

As a result of the order of the Court, the Board has been 
directed to undertake appropriate action consistent the 
Secretary of Veterans Affairs' unopposed motion to vacate and 
remand for readjudication of the claim.  

In the Secretary's motion, it was asserted that the Board did 
not provide an adequate statement of reasons and bases as to 
whether VA satisfied its duty to assist the veteran in the 
development of her claim.  Specifically, the Board did not 
address the question of whether there was sufficient evidence 
of record to trigger VA's duty to obtain a medical opinion or 
examination to determine the etiology and date of onset of 
the veteran's gynecological problems that ultimately led to 
her hysterectomy in 1996.  

The evidence of record included a private medical opinion to 
the effect that the veteran's uterine fibroids, first 
diagnosed in 1995, contributed to her gynecological problems, 
and specifically abnormal uterine bleeding.  Although the 
doctor did not offer an opinion relating the veteran's 
hysterectomy or uterine fibroids to service, the Secretary 
asserted that, collectively, the evidence of record was 
sufficient to "indicate" that the veteran's current 
disability "may be associated" with service.  

Although the September 2006 Board decision did not 
specifically address whether a medical opinion or examination 
was necessary, the Board noted that there was no clinical or 
diagnostic evidence of uterine fibroids or any other 
significant gynecological abnormalities in service or on 
subsequent post-service military examinations from 1983 to 
February 1993.  The Board also noted that the veteran 
reported that she was in good health and denied any history 
of medical treatment for a female disorder or change in her 
menstrual pattern on examinations in 1987 and 1990.  As the 
evidence of record did not show uterine fibroids until 
December 1995, as well as that the veteran did not seek any 
medical attention for a female disorders until that time and 
that no competent evidence had been submitted showing a nexus 
between the veteran's uterine fibroids or surgery and 
service, the Board found that the preponderance of the 
evidence was against the claim.  

The Board notes that the current evidence of record does not 
include any medical records from the private doctor who 
treated the veteran for her gynecological problems beginning 
in December 1995, and performed the hysterectomy in June 
1996.  Although the veteran was asked to submit all relevant 
evidence, including any private medical records pertaining to 
her claim to VA on at least two occasions (February and 
October 2003), she has not submitted any records or provided 
VA with appropriate authorization to obtain those records.  
The private gynecologist's treatment records from December 
1995 to the present are relevant to the claim and must be 
obtained prior to further appellate consideration of the 
appeal.  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated her for any 
gynecological problems since her 
discharge from service.  Of particular 
interest are all treatment records from 
Dr. G. A. Johnson, The University of 
Oklahoma, from December 1995 to the 
present.  After securing the necessary 
release(s), the AMC should attempt to 
obtain all records not already associated 
with the claims file.  If any records 
identified by the veteran cannot be 
obtained, she should be so informed and 
it should be documented in the claims 
folder.  

2.  Thereafter, the claims file and a 
copy of this remand should be forwarded 
to a VA gynecologist for review and an 
opinion as to etiology, and if feasible, 
date of onset of the veteran's uterine 
fibroids.  The examiner is requested to 
review this remand and the entire claims 
file, with particular emphasis on the 
veteran's service medical records and 
private treatment records from December 
1995 to June 1996, and render an opinion 
as to whether it is at least as likely as 
not that the veteran's uterine fibroids 
or any other gynecological disease or 
disorder that may have resulted in her 
hysterectomy in June 1996, was present in 
service.  

A complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  If the examiner is only able 
to theorize or speculate as to this 
matter, this should be so stated.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

4.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007).  

5.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA of 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

